DETAILED ACTION
This Office Action is in response to the Amendment filed on 13 December 2021.
Claims 1-30 are presented for examination.
Claims 1-3, 11-13, 20-22 and 28 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 11, 20 and 28, the Applicant argues:
(1)	The Office Action equates the higher resolution describe by Chen for the reference CQI with the “first number of bits” recited in claim 1, and the Office Action equates the lower resolution described by Chen for the differential CQIs with the “second number of bits” recited in claim 1. See Office Action, pp. 3-4.
But although Chen discusses that a number of bits used to transmit the reference CQI may be different from a number of bits used to transmit the differential subbands CQIs, Chen does not discuss a UE transmitting differential subband CQIs that include different quantities of bits relative to each other. As such, Chen does not disclose:
transmitting, to a base station, an indication of a baseline channel quality indicator index;
first channel quality indicator index for a first subband of the plurality, wherein the indication of the first channel quality indicator index comprises a first number of bits; and
transmitting, to the base station and based at least in part on transmitting the baseline channel quality indicator index, an indication of a second channel quality indicator index for a second subband of the plurality, wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits 

as recited in amended independent claim 1, nor does the Office Action allege otherwise. For example, because in Chen all differential CQIs transmitted by the same UE would have the same resolution, Chen does not disclose, “transmitting .. . an indication of a second channel quality indicator index for a second subband of the plurality, wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits,” as recited in amended independent claim 1.
For at least the reasons discussed above, Chen does not disclose all of the features of amended independent claim 1. Amended independent claims 11, 20, and 28 include features similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons. Accordingly, Applicant requests that the rejection of independent claim 1, 11, 20, and 28 under 35 U.S.C. § 102 be withdrawn [Remarks, page 13].

The Examiner respectfully disagrees with this argument.



As per the first argument,
As indicated below, Chen discloses a method for wireless communication at a user equipment (UE), comprising:
transmitting (see Figure 20 and page 11, paragraph 129, lines 10-17; transmitting/reported), to a base station (see Figure 20 and page 11, paragraph 129, lines 10-17; to a base station/eNB), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; an indication of a baseline/reference channel quality indicator index/CQI); 
transmitting (see Figure 20 and page 11, paragraph 129, lines 10-17; transmitting/reported), to the base station and based at least in part on transmitting the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; to the base station/eNB and based at least in part on transmitting/reported the baseline/reference channel quality indicator index/CQI), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a first channel quality indicator index/CQI for a first subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the first channel quality indicator/CQI index comprises a first number of bits/(2 or 3 bits) Note: first subband CQI index is 2 bits); and 
transmitting (see Figure 20 and page 11, paragraph 129, line 17; transmitting/reported), to the base station and based at least in part on transmitting the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; to the base station/eNB and based at least in part on transmitting/reported the baseline/reference channel quality indicator index/CQI), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second channel quality indicator index/CQI for a second subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the second//(lower resolution) channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/(2 and 3 are a different number of bits) Note: first subband CQI index is 3 bits).
In other words, paragraph 129 and Figure 20 of Chen discloses the reference CQI is the baseline channel quality indicator index and reported as a quantized CQI with high resolution (4 or 5 bits).  The first channel quality indicator index for a first subband is reported with lower resolution (2 or 3 bits).  The Examiner is reading the first subband CQI as 2 bits and the second subband CQI as 3 bits.  Additionally, 2 or 3 bits are a different number of bits.
Therefore, Chen discloses the broadly claimed limitations “transmitting, to a base station, an indication of a baseline channel quality indicator index” or “transmitting, to the base station and based at least in part on transmitting the baseline channel quality indicator index, an indication of a first channel quality indicator index for a first subband of the plurality, wherein the indication of the first channel quality indicator index comprises a first number of bits” or “transmitting, to the base station and based at least in part on transmitting the baseline channel quality indicator index, an indication of a second channel quality indicator index for a second subband of the plurality, wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits”.

Regarding the dependent claims

Dependent claims 2, 3, 12, 13, 21, and 22 each depend from one of independent claims 1, 11, and 20, and are therefore allowable for at least the same reasons that independent claims 1, 14, and 21 are allowable. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2, 3, 12, 13, 21, and 22 under 35 U.S.C. § 102 be withdrawn. Applicant respectfully traverses these rejections for the comments set forth below [Remarks, page 15].
In response to Applicant’s argument, the Examiner respectfully disagrees 
With the argument above since the combination of Chen and Khoshnevis and Chen and Bala discloses the broadly claimed limitations of claims 2, 3, 12, 13, 21, and 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13, 20-22 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2009/0154588 A1), hereinafter Chen.

Regarding Claim 1, Chen discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; receiving/transmits a plurality of reference/reference signals/signals on a plurality of subbands/subbands); 
determining (see page 1, paragraph 12; determining/determines), based at least in part on the plurality of reference signals (see page 1, paragraph 11, lines 6-14; based at least in part on the plurality of reference/reference signals/signals), a respective channel quality indicator index for each of the plurality of subbands (see page 1, paragraphs 11-12; a respective channel quality indicator/CQI index/index for each of the plurality of subbands/subbands); 
transmitting (see Figure 20 and page 11, paragraph 129, lines 10-17; transmitting/reported), to a base station (see Figure 20 and page 11, paragraph 129, lines 10-17; to a base station/eNB), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; an indication of a baseline/reference channel quality indicator index/CQI); 
transmitting (see Figure 20 and page 11, paragraph 129, lines 10-17; transmitting/reported), to the base station and based at least in part on transmitting the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; to the base station/eNB and based at least in part on transmitting/reported the baseline/reference channel quality indicator index/CQI), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a first channel quality indicator index/CQI for a first subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the first channel quality indicator/CQI index comprises a first number of bits/(2 or 3 bits) Note: first subband CQI index is 2 bits); and 
transmitting (see Figure 20 and page 11, paragraph 129, line 17; transmitting/reported), to the base station and based at least in part on transmitting the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; to the base station/eNB and based at least in part on transmitting/reported the baseline/reference channel quality indicator index/CQI), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second channel quality indicator index/CQI for a second subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the second//(lower resolution) channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/(2 and 3 are a different number of bits) Note: first subband CQI index is 3 bits).
Regarding Claim 2, Chen discloses the method, wherein: 
the indication of the first channel quality indicator index indicates a first offset between the baseline channel quality indicator index and the first channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the first channel quality indicator/CQI index/index indicates a first offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the first channel quality indicator/CQI index/index); and 
the indication of the second channel quality indicator index indicates a second offset between the baseline channel quality indicator index and the second channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the second channel quality indicator/CQI index/index indicates a second offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the second channel quality indicator/CQI index).
Regarding Claim 3, Chen discloses the method, wherein the baseline channel quality indicator index is a third channel quality indicator index for a third subband of the plurality (see Figure 20 and page 11, paragraph 129; wherein the baseline/reference channel quality indicator/CQI index/index is a third channel quality indicator/CQI index/index for a third subband of the plurality/as shown in Figure 20).
Regarding Claim 11, Chen discloses a method for wireless communication at a base station, comprising: 
transmitting (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; transmitting/transmits), to a user equipment (UE) (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; to a UE/UE), a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; a plurality of reference/reference signals/signals on a plurality of subbands/subbands): 
receiving (see Figure 20 and page 11, paragraph 129, lines 10-17; receiving/reported), from the UE (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129; from the UE/UE), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; an indication of a baseline/reference channel quality indicator index/CQI); 
receiving (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receiving/reported), from the UE and based at least in part on receiving the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; from the UE/UE and based at least in part on receiving/reported the baseline/reference channel quality indicator index/CQI), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a first channel quality indicator index/CQI for a first subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the first channel quality indicator/CQI index comprises a first number of bits/(2 or 3 bits) Note: first subband CQI index is 2 bits); and 
receiving (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receiving/reported), from the UE and based at least in part on receiving the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; from the UE/UE and based at least in part on receiving/reported the baseline/reference channel quality indicator index/CQI), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second channel quality indicator index/CQI for a second subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the second//(lower resolution) channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/(2 and 3 are a different number of bits) Note: first subband CQI index is 3 bits).
Regarding Claim 12, Chen discloses the method, wherein: 
the indication of the first channel quality indicator index indicates a first offset between the baseline channel quality indicator index and the first channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the first channel quality indicator/CQI index/index indicates a first offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the first channel quality indicator/CQI index/index); and 
the indication of the second channel quality indicator index indicates a second offset between the baseline channel quality indicator index and the second channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the second channel quality indicator/CQI index/index indicates a second offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the second channel quality indicator/CQI index).
Regarding Claim 13, Chen discloses the method, wherein the baseline channel quality indicator index is a third channel quality indicator index for a third subband of the plurality (see Figure 20 and page 11, paragraph 129; wherein the baseline/reference channel quality indicator/CQI index/index is a third channel quality indicator/CQI index/index for a third subband of the plurality/as shown in Figure 20).
Regarding Claim 20, Chen discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (see Figure 1 and page 4, paragraph 54, lines 1-4; a processor/mobile handset 1010 contains a processor), 
memory in electronic communication with the processor (see Figure 1 and page 4, paragraph 54, lines 1-4; UE contains a memory in electronic communication with the processor), and 
receive a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; receive/transmits a plurality of reference/reference signals/signals on a plurality of subbands/subbands); 
determine (see page 1, paragraph 12; determine/determines), based at least in part on the plurality of reference signals (see page 1, paragraph 11, lines 6-14; based at least in part on the plurality of reference/reference signals/signals), a respective channel quality indicator index for each of the plurality of subbands (see page 1, paragraphs 11-12; a respective channel quality indicator/CQI index/index for each of the plurality of subbands/subbands); 
transmit (see Figure 20 and page 11, paragraph 129, lines 10-17; transmit/reported), to a base station (see Figure 20 and page 11, paragraph 129, lines 10-17; to a base station/eNB), an indication of a baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; an indication of a baseline/reference channel quality indicator index/CQI); 
transmit (see Figure 20 and page 11, paragraph 129, lines 10-17; transmit/reported), to the base station and based at least in part on transmitting the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; to the base station/eNB and based at least in part on transmitting/reported the baseline/reference channel quality indicator index/CQI), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a first channel quality indicator index/CQI for a first subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the first channel quality indicator/CQI index comprises a first number of bits/(2 or 3 bits) Note: first subband CQI index is 2 bits); and 
transmit (see Figure 20 and page 11, paragraph 129, line 17; transmit/reported), to the base station and based at least in part on transmitting the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; to the base station/eNB and based at least in part on transmitting/reported the baseline/reference channel quality indicator index/CQI), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second channel quality indicator index/CQI for a second subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the second//(lower resolution) channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/(2 and 3 are a different number of bits) Note: first subband CQI index is 3 bits).
Regarding Claim 21, Chen discloses the apparatus, wherein: 
the indication of the first channel quality indicator index indicates a first offset between the baseline channel quality indicator index and the first channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the first channel quality indicator/CQI index/index indicates a first offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the first channel quality indicator/CQI index/index); and 
the indication of the second channel quality indicator index indicates a second offset between the baseline channel quality indicator index and the second channel quality indicator index (see Figure 20 and page 11, paragraph 129; the indication of the second channel quality indicator/CQI index/index indicates a second offset/(pairwise differences) between the baseline/reference channel quality indicator/CQI index/index and the second channel quality indicator/CQI index).
Regarding Claim 22, Chen discloses the apparatus, wherein the baseline channel quality indicator index is a third channel quality indicator index for a third subband of the plurality (see Figure 20 and page 11, paragraph 129; wherein the baseline/reference channel quality indicator/CQI index/index is a third channel quality indicator/CQI index/index for a third subband of the plurality/as shown in Figure 20).
Regarding Claim 28, Chen discloses an apparatus for wireless communication at a base station (see Figure 2 and page 4, paragraph 57; an apparatus/(eNB 1050) for wireless communication at a base station/eNB 1050), comprising: 
a processor (see Figure 2 and page 4, paragraph 57; a processor/eNB 1050 contains a processor), 
memory coupled with the processor (see Figure 2 and page 4, paragraph 57; eNB 1050 contains a memory coupled with the processor), and 
instructions stored in the memory and executable by the processor to cause the apparatus (see Figure 2 and page 4, paragraph 57; eNB 1050 contains instructions stored in the memory and executable by the processor to cause the apparatus) to:
transmit (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; transmit/transmits), to a user equipment (UE) (see page 1, paragraph 11, lines 6-7 and page 1, paragraph 11, lines 6-14; to a UE/UE), a plurality of reference signals on a plurality of subbands (see page 1, paragraph 11, lines 6-14; a plurality of reference/reference signals/signals on a plurality of subbands/subbands); 
receive (see Figure 20 and page 11, paragraph 129, lines 10-17; receive/reported), from the UE (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129; from the UE/UE), an indication of a baseline channel quality indicator index; 
receive (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receive/reported), from the UE and based at least in part on receiving the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; from the UE/UE and based at least in part on receiving/reported the baseline/reference channel quality indicator index/CQI), an indication of a first channel quality indicator index for a first subband of the plurality (see Figure 20 and page 11, paragraph 129, lines 10-13; an indication of a baseline/reference channel quality indicator index/CQI or a first subband/subband of the plurality/subbands), wherein the indication of the first channel quality indicator index comprises a first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the first channel quality indicator/CQI index comprises a first number of bits/(2 or 3 bits) Note: first subband CQI index is 2 bits); and 
receive (see Figure 20 and page 1, paragraph 11, lines 6-7 and page 11, paragraph 129, lines 10-12; receive/reported), from the UE and based at least in part on receiving the baseline channel quality indicator index (see Figure 20 and page 11, paragraph 129, lines 10-13; from the UE/UE and based at least in part on receiving/reported the baseline/reference channel quality indicator index/CQI), an indication of a second channel quality indicator index for a second subband of the plurality (see Figure 20 and page 11, paragraph 129; an indication of a second channel quality indicator index/CQI for a second subband/subband of the plurality/subbands), wherein the indication of the second channel quality indicator index comprises a second number of bits that is different than the first number of bits (see Figure 20 and page 11, paragraph 126, lines 17-19; wherein the indication of the second//(lower resolution) channel quality indicator/CQI index comprises a second number of bits/(2 or 3 bits) that is different than the first number of bits/(2 and 3 are a different number of bits) Note: first subband CQI index is 3 bits).

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Khoshnevis et al (US 8,437,705 B2), hereinafter Khoshnevis.

Regarding Claim 4, Although Chen discloses the method as set forth above,
Chen does not explicitly disclose “transmitting, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices”.
However, Khoshnevis discloses the method, further comprising:
transmitting (see Figure 9 and column 7, lines 17-19; transmitting/transmission), to the base station (see Figures 9-10 and column 18, lines 49-64; to the base station/NodeB), an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index (see Figures 9-10 and column 7, lines 30-67 and column 18, lines 49-64; an indication/indicate of an encoding/encoding scheme/scheme used to encode/encode the indication/indicate of the first channel quality indicator/CQI index and the indication/indicate of the second channel quality indicator/CQI index Note “used to encode” is functional language and has no patentable weight), wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices (see Figures 9-10 and column 7, lines 30-53 and column 18, lines 49-64; wherein the encoding/encoding scheme/scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes/(Reed-Muller Encoding 911, 915 and 917) supported by the UE/(UE 902) for encoding indications/indicate of channel quality indicator/CQI indices/indices).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices” as taught by Khoshnevis in the system of Chen to provide improvements in communication quality (see column 1, lines 27-28 of Khoshnevis).
Regarding Claim 23, Although Chen discloses the apparatus as set forth above,
Chen does not explicitly disclose “transmit, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of encoding schemes supported by the UE for encoding indications of channel quality indicator indices”.
However, Khoshnevis discloses the apparatus, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit (see Figure 9 and column 7, lines 17-19; transmit/transmission), to the base station (see Figures 9-10 and column 18, lines 49-64; to the base station/NodeB), an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index (see Figures 9-10 and column 7, lines 30-67 and column 18, lines 49-64; an indication/indicate of an encoding/encoding scheme/scheme used to encode/encode the indication/indicate of the first channel quality indicator/CQI index and the indication/indicate of the second channel quality indicator/CQI index Note “used to encode” is functional language and has no patentable weight), wherein the encoding scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes supported by the UE for encoding indications of channel quality indicator indices (see Figures 9-10 and column 7, lines 30-53 and column 18, lines 49-64; wherein the encoding/encoding scheme/scheme is one of a set of Attorney Docket No. PR672GR.US (103038.2183)Qualcomm Ref. No. 192458 43encoding schemes/(Reed-Muller Encoding 911, 915 and 917) supported by the UE/(UE 902) for encoding indications/indicate of channel quality indicator/CQI indices/indices).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmit, to the base station, an indication of an encoding scheme used to encode the indication of the first channel quality indicator index and the indication of the second channel quality indicator index, wherein the encoding scheme is one of a set of encoding schemes supported by the UE for encoding indications of channel quality indicator indices” as taught by Khoshnevis in the system of Chen to provide improvements in communication quality (see column 1, lines 27-28 of Khoshnevis).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bala et al (US 2009/0116570 A1), hereinafter Bala.

Regarding Claim 14, Although Chen discloses the method as set forth above,
Chen does not explicitly disclose “determining a modulation and coding scheme to use for a downlink transmission on the first subband based at least in part on the indication of the first channel quality indicator index or for a dox nlink transmission on the second subband based at least in part on the indication of the second channel quality indicator index; and Attorney Docket No. PR672GR.US (t03O38.2183)Qualcomm Ref. No. 192458 45 transmitting the downlink transmission on the first subband or the second subband using the determined modulation and coding scheme”.
However, Bala discloses 
determining a modulation and coding scheme to use for a downlink transmission on the first subband based at least in part on the indication of the first channel quality indicator index based at least in part on the indication of the second channel quality indicator index (see Figure 20 and page 9, paragraphs 163 and 165; determining a modulation and coding scheme/MCS to use for a downlink transmission/(feedback signals) on the first subband/sub-band based at least in part on the indication of the first channel quality indicator/CQI index based at least in part on the indication of the second channel quality indicator index/CQI); and Attorney Docket No. PR672GR.US (t03O38.2183)Qualcomm Ref. No. 192458 45 
transmitting the downlink transmission on the first subband or the second subband using the determined modulation and coding scheme (see Figure 20 and page 9, paragraphs 163 and 165; transmitting/transmitted the downlink transmission/(feedback signals) on the first subband/sub-band using the determined/(processes CQI and PMI information and produces) modulation and coding scheme/MCS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a modulation and coding scheme to use for a downlink transmission on the first subband based at least in part on the indication of the first channel quality indicator index or for a dox nlink transmission on the second subband based at least in part on the indication of the second channel quality indicator index; and Attorney Docket No. PR672GR.US (t03O38.2183)Qualcomm Ref. No. 192458 45 transmitting the downlink transmission on the first subband or the second subband using the determined modulation and coding scheme” as taught by Bala in the system of Chen for a WTRU to feedback a channel quality indicator (CQI), a precoding matrix indicator (PMI), and rank information to a Node B with reduced overhead (see page 1, paragraph 5, lines 1-4 of Bala).

Allowable Subject Matter
Claims 5-10, 15-19, 24-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bala et al (US 2009/0116570 A1) discloses Method and Apparatus for Generating Channel Quality Indicator, Precoding Matrix Indicator and Rank Information.  Specifically, see Figure 6 and paragraph s 50 and 74.
Varadarajan et al (US 2008/ 0207135 A1) discloses CQI Feedback for OFDMA Systems.  Specifically, see paragraph 86.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469